Title: To James Madison from Richard Rush, 21 September 1815
From: Rush, Richard
To: Madison, James


                    
                        Dear sir.
                        Washington September 21. 1815.
                    
                    I have complied with the requests contained in your letter of the 17th. instant. To Mr Dick I wrote yesterday. As regards the French letter from Rhode Island, the former one, to which it refers, does not appear to be in either of the departments mentioned. I have, however, enclosed the one you transmitted, to Mr Dallas, with some further though slight explanation of the transaction derived from the treasury department.
                    I received a week ago a communication from Mr Dick which I have thought it might be well enough for you to see; and lest you should not, at the instant, have on your mind my letter to him to which it is a reply, I send a copy of it; and also of the terms in which I have acknowledged his.
                    Young Mr Smith in a letter to me, which I have deposited in the department of state, accepts the secretaryship to the legation at London. That you may see the terms in which it was offered, I enclose a copy of my letter to his father, to whom I wrote upon the occasion. I beg leave to offer my faithful respects.
                    
                        R. Rush.
                    
                